Case 2:21-mc-00022-SPL Document 20-4 Filed 07/02/21 Page 1 of 3




                EXHIBIT 4
                                              Case 2:21-mc-00022-SPL Document 20-4 Filed 07/02/21 Page 2 of 3




                      Stephanie J. Quincy
                      Tel 602.445.8506
                      QuincyS@gtlaw.com
                                                                                                                                              May 10, 2021




                      VIA EMAIL

                      Gregory J. Marshall
                      Patrick A. Tighe
                      Snell & Wilmer, LLP
                      400 E. Van Buren, Ste. 1900
                      Phoenix, Arizona 85004
                      gmarshall@swlaw.com
                      ptighe@swlaw.com

                      Jordan W. Siev
                      Reed Smith LLP
                      599 Lexington Ave., 22nd Flr.
                      New York, NY 10022
                      jsiev@reedsmith.com

                                           Re:                   In the Petition of Daniel Snyder for an Order Directing Discovery from
                                                                 Bruce Allen Pursuant to 28 U.S.C. §1782

                      Gentlemen:

                             We have been retained by Mr. Bruce Allen to represent his interests in the above matter.
                      Please direct all communications related to this matter to my attention.

                              We have examined your Petition, the underlying defamation action filed in India, and the
                      over 12 applications you have filed under 28 U.S.C. §1782. Based on our investigation to date,
                      we find no good-faith predicate for Mr. Snyder’s request for discovery from Mr. Allen “for use”
                      in a foreign proceeding. Rather, it appears that Mr. Snyder filed this action against Mr. Allen to
                      fish through his personal email, text messages, and phone call, which is harassing and an
                      unfounded invasion of Mr. Allen’s privacy.

                              In addition, Mr. Snyder’s Petition failed to note the full lengths to which he has gone to
                      file these actions. In this regard, we note that, despite your filing against Mr. Allen coming after
                      the filing (and Order) against Jessica McCloughan and her company, Mr. Snyder’s Petition
                      mentions that §1782 proceeding but only states that Petition was granted, which is a blatant

Greenberg Traurig, LLP | Attorneys at Law
2375 East Camelback Road | Suite 700 | Phoenix, Arizona 85016 | T +1 602.445.8000 | F +1 602.445.8100
Albany. Amsterdam. Atlanta. Austin. Berlin. Boca Raton. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles.
                                                                                 ¬


                      +                            »
Mexico City . Miami. Milan. Minneapolis. Nashville. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento.
                                       ∞                                                                                                                                      ~
San Francisco. Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo¤. Warsaw. Washington, D.C. West Palm Beach. Westchester County.
            ¬                                                                       +                        »                              ∞                                                                                                          ¤                         ~
Operates as: Greenberg Traurig Germany, LLP; *A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig Santa Maria; Greenberg Traurig LLP Foreign Legal Consultant Office; ^A branch of Greenberg Traurig, P.A., Florida, USA; GT Tokyo Horitsu Jimusho; Greenberg Traurig Grzesiak sp.k.

                     ACTIVE 57259251v2                                                                                                                                                                                                                                                              www.gtlaw.com
                 Case 2:21-mc-00022-SPL Document 20-4 Filed 07/02/21 Page 3 of 3

        Gregory J. Marshall
        Patrick A. Tighe
        Jordan W. Siev
        May 10, 2021
        Page 2



        mischaracterization of the adverse ruling by the Court that rejected Mr. Snyder’s speculation and
        conjecture as a valid basis for the broad discovery he sought from Ms. McCloughan. You also
        wholly fail to mention the action against Mary Ellen Blair or Comstock Holding Companies, Inc.
        and the outcome in that matter. You mention the matter filed against Shawn Ferguson, but as the
        entire matter is unavailable to the public, we have no idea if this too is misstated as well. As the
        Petition here was asserted ex parte, you and your client had heightened duties of candor to the
        Court.

               Worse, the Petition lacks any specific allegations – much less evidence – that the requested
        discovery is calculated to lead to evidence “for use” the India action. The Petition – with its
        incredibly overbroad requests – is based only on the fact that Mr. Allen spoke with Mr. John Moag,
        Mr. Allen’s longtime friend. We understand that Mr. Moag’s calls and texts, as well as the sworn
        statement that he provided to Mr. Snyder, confirm that the communications between the two had
        nothing to do with the India action. Leading the Court to believe otherwise violates Rule 11.

                Accordingly, we would like to have a conversation with you regarding the basis for Mr.
        Snyder’s Petition and, at a minimum, limiting the scope of the subpoenas served on Mr. Allen, as
        has been ordered in at least the Colorado proceeding against Ms. McCloughan. Unless you have
        a good-faith, factual basis to seek discovery from Mr. Allen that was not disclosed in Mr. Snyder’s
        Petition, it should be withdrawn. But, as you know, under LRCiv 7.2(j), “[n]o discovery motion
        will be considered or decided unless a statement of moving counsel is attached thereto certifying
        that after personal consultation and sincere efforts to do so, counsel have been unable to
        satisfactorily resolve the matter.”

               To that end, please let us know some times in the coming days that you are available to
        discuss Mr. Snyder’s Petition before our client incurs the additional fees and costs in bringing a
        motion to vacate the Court’s Ex Parte Order and to quash the subpoenas.

                                                      Very truly yours,



                                                      Stephanie J. Quincy




Greenberg Traurig, LLP | Attorneys at Law
       ACTIVE 57259251v2                                                                                www.gtlaw.com
